BISTLINE, Justice,
dissenting.
Short years ago I strongly dissented when the other members of the Court found various theories under which a conviction for prostitution could be overturned. See State v. Lopez, 98 Idaho 581, 570 P.2d 259 (1977). Today, the Court upholds a conviction, not for prostitution, but for accepting earnings of a prostitute without consideration. The Court concedes that there was consideration given for the money received, but holds that the consideration was not valid in a “legal context.” Until today I had thought that consideration in matters of jurisprudence was always viewed in a legal context. Consideration is either present or it is not.1 Obviously, promises made which violate the law will not support a court action to recover. But this is not a civil action.
The Court relies upon I.C. §§ 18-5602 and 18-5603 as the basis for its holding that the consideration here was not valid. Both of said sections, together with I.C. § 18-5606, under which defendant was charged, were part of Idaho’s White Slavery Act, enacted in 1911, see 1911 Idaho Sess.Laws ch. 205, pp. 673-76, which was based upon a similar federal act.2
Procurement, according to § 18-5602, is the placing of a female “in the charge or custody of any other person for immoral purposes or in a house of prostitution or elsewhere ...” or compelling or inducing a female into the same bondage. The defendant here did neither. Receiving pay for procurement, according to I.C. § 18-5603, is taking money or other valuable consideration for violating I.C. § 18-5602. Defendant was not charged with a violation of either I.C. § 18-5602 or I.C. § 18-5603, both of which provisions were clearly aimed at the White Slave traffic, as was I.C. *696§ 18-5606. It must be remembered that the various state versions of the White Slavery Act were not aimed at prostitution itself — which in Idaho was not then criminalized — but at the vicious traffic in prostitutes. Section 8 of the White Slavery Act of 1911 candidly recognized that there were women engaged in prostitution3 and was designed to reach those evil persons, racketeers, who were extorting their earnings.
Although the Court is to be commended for a decision which in part atones for its misdirection in Lopez, I am unable to concur in an opinion which again, as in Lopez, puts too great a strain on the English language. Since I am unable to agree with the Court’s reading of I.C. §§ 18-5602 and 18-5603,1 cannot agree that the consideration here involved, at the time involved, was malum prohibitum.
I dissent.

. The District Court’s instruction on consideration stated:
“In the sense used in law ‘consideration’ is the inducement to contract. Thus, where money is paid or promised for the receipt of property or goods or the rendition of services; the property, goods or services constitute the ‘consideration’ for the payment of or promise to pay the money.”


. In 1981, subsequent to the instant case, the legislature amended the White Slavery Act so that its prohibitions run to persons who traffic in prostitutes of either sex.


. 1911 Idaho Sess.Laws, ch. 205, §§ 1, 2, 3 and 8, pp. 673-75, provided:
“AN ACT
“TO PREVENT THE IMPORTATION INTO THIS STATE OR THE EXPORTATION FROM THIS STATE OF WOMEN AND GIRLS FOR IMMORAL PURPOSES; PROHIBITING THE KEEPING, MAINTAINING, CONTROLLING, SUPPORTING OR HARBORING OF ANY WOMAN OR GIRL FOR IMMORAL PURPOSES, AND PRESCRIBING THE PUNISHMENT THEREFOR.

“Be It Enacted by the Legislature of the State of Idaho:

“SECTION 1. That the importation of women and girls into this State or the exportation of women and girls from this State for immoral purposes is hereby prohibited, and whoever shall induce, entice or procure, or attempt to induce, entice or procure, to come into this state or to go from the state any woman or girl for the purpose of prostitution or concubinage, or for any other immoral purpose, or to enter any house of prostitution in this state, or anyone who shall aid any such woman or girl in obtaining transportation to or within this State, shall be deemed guilty of a felony, and, on conviction thereof, shall be punishable by imprisonment in the state prison for a period of not less than two years nor more than twenty years, or by fine of not less than One Thousand Dollars ($1,000) nor more than Five Thousand Dollars ($5,000), or by both such fine and imprisonment.
“SEC. 2. Any person who shall place any female in the charge or custody of any other person for immoral purposes or in a house of prostitution or elsewhere with intent that she shall live a life of prostitution; or any person who shall compel or shall induce, entice or procure, or attempt to induce, entice, procure or compel any female to reside with him or with any other person for immoral purposes, or for the purposes of prostitution, or shall compel or attempt to induce, entice, procure or compel any such female to reside in a house of prostitution, or compel or attempt to induce, entice, procure or compel her to live a life of prostitution, shall be guilty of a felony, and, on conviction thereof, shall be punishable by imprisonment in the state prison for a period of not less than two years nor more than twenty years, or by a fine of not less than One Thousand Dollars ($1,000) nor more than Five Thousand Dollars ($5,000), or by both such fine and imprisonment.
“SEC. 3. Any person who shall induce, entice or procure, or attempt to induce, entice or procure any woman or girl for the purpose of prostitution or concubinage, or for any other immoral purpose, or to enter any house of prostitution in this state, shall be deemed guilty of a felony, and, on conviction thereof, shall be punishable by imprisonment in the state prison for a period of not less than two years nor more than twenty years, or by a fine of not less than One Thousand Dollars ($1,000) nor more than Five Thousand Dollars ($5,000), or by both such fine and imprisonment.
‡ & $ $ $ ‡
“SEC. 8. Any person who shall knowingly accept, receive, levy, or appropriate any money or other valuable thing without consideration, from the proceeds or earnings of any woman engaged in prostitution, shall be deemed guilty of a felony, and, on conviction thereof, shall be punishable by imprisonment in the state prison for a period of not less than two years nor more than twenty years, or by a fine of not less than One Thousand Dollars ($1,000) nor more than Five Thousand Dollars ($5,000), or by both such fine and imprisonment. Any such acceptance, receipt, levy, or appropriation of such money or valuable thing shall, upon any proceeding or trial for violation of this section, be presumptive evidence of lack of consideration.”